DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined in this application.  This communication is the first action on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 3, and 11 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 recites “substantially planar” which is a relative term of degree.  The term is indefinite because the specification lacks any standard for measuring the degrees intended.
Claims 2 and 3 are improper dependent claims because claims 2 and 3 are inappropriate duplicates of one another.


Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  These claims describe the abstract idea for a fundamental economic practice, which is a Method of Organizing Human Activity (commercial interaction).  Furthermore, this rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).
AS TO CLAIM 1:
Claim 1 is directed to an apparatus which is one of the statutory categories of invention (Step 1:  YES).
Claim 1 recites the limitations of:
a body; a user fastener at the body for releasably attaching the tip-registering device to a service provider; 
an on-board power source being any one of at and in the body; an electronic wireless reader being any one of at and in the body for wirelessly reading contactless-payment-device data from the contactless payment device; 
a processor being any one of at and in the body; a data storage device being any one of at and in the body including pre-set and 
non-adjustable tip data which specifies a pre-set and non-adjustable tip amount to be paid by the contactless payment device; 
a wireless transmitter being any one of at and in the body for transmitting tip data and contactless-payment-device data to an external payment processing system; and 
an indicator on the body which indicates the pre-set tip amount; 
the power source configured to power the electronic wireless reader, processor, data storage device, and wireless transmitter, and the processor connected to the electronic wireless reader, data storage device and wireless transmitter so that when contactless-payment-device data is read by the electronic wireless reader, the transmitter transmits the tip data and the contactless-payment- device data to the external payment processing system; as drafted, is a method that, under its broadest reasonable interpretation, is a method of organizing human activity, but for the recitation of generic computer components.  The limitations fall within the category of a method of organizing human activity because the limitations are directed to a commercial interaction.  Other than reciting a “contactless tip-registering device”, “power source”, “processor”, and “storage medium”, nothing in the claim elements preclude the steps from practically being a method for organizing human activity.  For example, but for the “contactless tip-registering device”, “power source”, “processor”, and “storage medium”, language; “transmitting” and “indicating” in the context of this claim encompass collecting, analyzing, and displaying financial data for the completion of a financial transaction.  More specifically, the Method of Organizing Human Activity in this application relates to the completion of a financial transaction.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial interaction, but for the recitation of generic computer components, then it falls within the “Methods of Organizing Human Activity” grouping of abstract ideas.
Accordingly, the claim recites an abstract idea.  (Step 2A, prong 1:  YES).
This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements – using a “contactless tip-registering device”, “power source”, “processor”, and “storage medium”, to perform the “transmitting” and “indicating”, in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  (Step 2A, prong 2:  NO).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the “transmitting” and “indicating” steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  (MPEP 2106.05(f)).  The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than simply applying the exception in a generic computer environment.  (MPEP 2106.05(h)).  The claim is not patent eligible.  (Step 2B:  NO).
Dependent claims 2-20 further define the abstract idea that is present in their respective independent claim 1, thus, they correspond to Certain Methods of Organizing Human Activity and is abstract in nature for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Thus, claims 2-20 are directed to an abstract idea.  (MPEP 2106.05(h)).  

Therefore, claims 1-20 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-9, 13-14, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Baig, U.S. Patent Application Publication Number 2018/0181934; in view of Mullen, U.S. Patent Application Publication Number 2011/0282753.
As per claim 1, 
Baig explicitly teaches:  
a body; a user fastener at the body for releasably attaching the tip-registering device to a service provider; (Baig US20180181934 at paras. 21-23) (a wearable and removeable payment reader device, e.g., a body-mounted device such as a smart watch worn on the wrist)
an on-board power source being any one of at and in the body; an electronic wireless reader being any one of at and in the body for wirelessly reading contactless-payment-device data from the contactless payment device; (Baig US20180181934 at paras. 46-48) (a reader with a power supply)
a processor being any one of at and in the body; a data storage device being any one of at and in the body including pre-set and (Baig US20180181934 at paras. 45-47) (a processor and memory)
a wireless transmitter being any one of at and in the body for transmitting tip data and contactless-payment-device data to an external payment processing system; and 
an indicator on the body which indicates the pre-set tip amount; (Baig at paras. 86-88) (transmitting payment data to an external payment processing system)
the power source configured to power the electronic wireless reader, processor, data storage device, and wireless transmitter, and the processor connected to the electronic wireless reader, data storage device and wireless transmitter so that when contactless-payment-device data is read by the electronic wireless reader, the transmitter transmits the tip data and the contactless-payment- device data to the external payment processing system.  (Baig at paras. 46-48) (The reader chip 236 may perform functionality to control the operations and processing of the payment reader device 206. That is, the reader chip 236 may perform functionality to control payment interfaces (e.g., a contactless interface, a contact interface, etc.), a wireless communication interface, a wired interface, a power supply, a user interface (e.g., a signal condition device (FPGA)), etc. The transaction chip 238 may perform functionality relating to processing of payment transactions, interfacing with payment instruments, cryptography, and other payment-specific functionality. That is, the transaction chip 238 may access payment data associated with a payment instrument and may provide the payment data to the transaction data module 228. The payment data may include a name of the customer, an address of the customer, a type (e.g., credit, debit, etc.) of a payment instrument, a number associated with the payment instrument, a verification value (e.g., PVKI, PVV, CVV, CVC, etc.) associated with the payment instrument, an expiration date associated with the payment instrument, a PAN corresponding to the customer (which may or may not match the number associated with the payment instrument), restrictions on what types of charges/debts may be made, etc. Additionally, the transaction chip 238 may encrypt the payment data upon receiving the payment data.)

Baig does not explicitly teach, however, Mullen does teach:
non-adjustable tip data which specifies a pre-set and non-adjustable tip amount to be paid by the contactless payment device; (Mullen US20110282753 at paras. 99-101) (FIG. 7 shows card 700. User interface 771 may be included on card 700 and may be associated to a particular tip percentage (e.g., 5%). User interface 772 may be included on card 700 and may be associated to a different tip percentage (e.g., 10%). User interface 773 may be included on card 700 and may be associated to another tip percentage (e.g., 15%). User interface 774 may be included on card 700 and may be associated to yet another tip percentage (e.g., 20%). User interface 775 may be included on card 700 and may be associated to the desire to enter a PIN into card 700. User interface 776 may be included on card 700 and may be associated to an authorization activity. Displays 781-784 may be utilized to display information. For example, display 781 may display payment card information (e.g., after an appropriate PIN is entered into card 700). Display 782-784 may be utilized to display selected combinations of activities. For example, if a user is in a restaurant, a user may enter a PIN, enter that the PIN should be utilized for payment authorization, and that a 10% tip is authorized. Persons skilled in the art will appreciate that a user may utilize buttons to enter in a PIN at any time (e.g., without pressing a button indicating a PIN is about to be entered) and a correct entry of a PIN may result in a display (e.g., display 782) displaying indicia associated with the correct entry of a PIN)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Baig and Mullen to provide a non-adjustable tip data which specifies a pre-set and non-adjustable tip amount to be paid by the contactless payment device because it provides a system to decrease the amount of time a user may need to interact with a payment card reader.  (Mullen at Abstract and paras. 3-5).
As per claim 7, Baig explicitly teaches:  wherein the transmitter is for communicating with a WiFi (RTM) network.  (Baig at paras. 68-70) (Network(s) 210 may be any type of network known in the art, such as a local area network or a wide area network, such as the Internet, and may include a wireless network, such as a cellular network, a local wireless network, such as Wi-Fi and/or close-range wireless communications, such as Bluetooth®, BLE, NFC, RFID, a wired network, or any other such network, or any combination thereof. Accordingly, network(s) 210 may include both wired and/or wireless communication technologies, including Bluetooth®, BLE, Wi-Fi and cellular communication technologies, as well as wired or fiber optic technologies.)
As per claim 8, Baig explicitly teaches:  wherein the transmitter is for communicating with a mobile telephone network.  (Baig at paras. 68-70) (Network(s) 210 may be any type of network known in the art, such as a local area network or a wide area network, such as the Internet, and may include a wireless network, such as a cellular network, a local wireless network, such as Wi-Fi and/or close-range wireless communications, such as Bluetooth®, BLE, NFC, RFID, a wired network, or any other such network, or any combination thereof. Accordingly, network(s) 210 may include both wired and/or wireless communication technologies, including Bluetooth®, BLE, Wi-Fi and cellular communication technologies, as well as wired or fiber optic technologies.)
As per claim 9, Baig explicitly teaches:  wherein the user fastener comprises any one of a hole and a closed loop for connecting any one of a clip and hook therethrough.  (Baig US20180181934 at paras. 21-23) (a wearable and removeable payment reader device, e.g., a body-mounted device such as a smart watch worn on the wrist)
As per claim 13, Baig does not explicitly teach, however, Mullen teaches:  wherein the pre-set tip amount is any one of 5 USD, 5 GBP, 5 EUR and 50 RMB.  (Mullen at paras. 20-22) (a customizable tip amount)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Baig and Mullen to provide wherein the pre-set tip amount is any one of 5 USD, 5 GBP, 5 EUR and 50 RMB because it provides a system to decrease the amount of time a user may need to interact with a payment card reader.  (Mullen at Abstract and paras. 3-5).
As per claim 14, Baig explicitly teaches:  further comprising a receiver of a positioning system, the data storage device including location data, the processor transmitting contactless-payment-device data only if the receiver of the positioning system determines the location of the device is according to the location data.  (Baig at paras. 11-13 and 30-32) (Based on determining that the merchant is in the location where the payment processing service is prohibited by a payment processing service provider from processing card-present transactions on behalf of the merchant utilizing a POS system serviced by the payment processing service, the payment processing service may facilitate a transaction with the payment processing service provider utilizing payment data accessed from a payment instrument during the interaction that resembles a card-present transaction to complete a CNP transaction instead of a card-present transaction.)
As per claim 20, Baig does not explicitly teach, however, Mullen teaches:  plurality of the personal contactless- tip-registering devices as claimed in claim 1, each of the personal contactless-tip- registering devices having a different pre-set tip amount.  (Mullen US20110282753 at paras. 12-14 and 99-101) (FIG. 7 shows card 700. User interface 771 may be included on card 700 and may be associated to a particular tip percentage (e.g., 5%). User interface 772 may be included on card 700 and may be associated to a different tip percentage (e.g., 10%). User interface 773 may be included on card 700 and may be associated to another tip percentage (e.g., 15%). User interface 774 may be included on card 700 and may be associated to yet another tip percentage (e.g., 20%). User interface 775 may be included on card 700 and may be associated to the desire to enter a PIN into card 700. User interface 776 may be included on card 700 and may be associated to an authorization activity. Displays 781-784 may be utilized to display information. For example, display 781 may display payment card information (e.g., after an appropriate PIN is entered into card 700). Display 782-784 may be utilized to display selected combinations of activities. For example, if a user is in a restaurant, a user may enter a PIN, enter that the PIN should be utilized for payment authorization, and that a 10% tip is authorized. Persons skilled in the art will appreciate that a user may utilize buttons to enter in a PIN at any time (e.g., without pressing a button indicating a PIN is about to be entered) and a correct entry of a PIN may result in a display (e.g., display 782) displaying indicia associated with the correct entry of a PIN)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Baig and Mullen to provide plurality of the personal contactless- tip-registering devices as claimed in claim 1, each of the personal contactless-tip- registering devices having a different pre-set tip amount because it provides a system to decrease the amount of time a user may need to interact with a payment card reader.  (Mullen at Abstract and paras. 3-5).


Claims 2-5 are rejected under 35 U.S.C. § 103 as being unpatentable over Baig, U.S. Patent Application Publication Number 2018/0181934; in view of Mullen, U.S. Patent Application Publication Number 2011/0282753; in view of Glaser, U.S. Patent Number 10713631.
As per claim 2, Baig and Mullen do not explicitly teach, however, Glaser does explicitly teach:  wherein the device does not comprise at least any one of an electrical screen, microphone and a button.  (Glaser 10713631 at paras. 184-186) ( FIG. 14 shows an exemplary POS card reader 1300 according to the present disclosure. Unlike legacy card reader 1200, card reader 1300 does not include a slot for swiping a card and instead reads and writes in a flatbed manner. As shown in FIG. 14, reader 1300 includes a reader body 1301, an auxiliary display 1302, and operational hard keys 1303, although another embodiment may not include one or both of an auxiliary display and operational hard keys. Card reader 1300 further includes a communication display 1304 and a frame 1306 surrounding communication display 1304.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Baig, Mullen, and Glaser to provide wherein the device does not comprise at least any one of an electrical screen, microphone and a button because it allows for improved efficiency, lower cost, and require less energy to operate.  (Glaser at Abstract and paras. 164-166).
As per claim 4, Baig and Mullen do not explicitly teach, however, Glaser does explicitly teach:  wherein the indicator is non-electrical.  (Glaser 10713631 at paras. 184-186) ( FIG. 14 shows an exemplary POS card reader 1300 according to the present disclosure. Unlike legacy card reader 1200, card reader 1300 does not include a slot for swiping a card and instead reads and writes in a flatbed manner. As shown in FIG. 14, reader 1300 includes a reader body 1301, an auxiliary display 1302, and operational hard keys 1303, although another embodiment may not include one or both of an auxiliary display and operational hard keys. Card reader 1300 further includes a communication display 1304 and a frame 1306 surrounding communication display 1304.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Baig, Mullen, and Glaser to provide wherein the indicator is non-electrical because it allows for improved efficiency, lower cost, and require less energy to operate.  (Glaser at Abstract and paras. 164-166).
As per claim 5, Baig does not explicitly teach, however, Mullen does teach:  wherein the indicator is embossed text.  (Mullen at paras. 94-96) ( embossed indicator)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Baig, Mullen, and Glaser to provide wherein the indicator is embossed text because it provides a system to decrease the amount of time a user may need to interact with a payment card reader.  (Mullen at Abstract and paras. 3-5).
Claim 3 is substantially similar to claim 2, thus, it is rejected on similar grounds.


Claims 10-12 and 15-19 are rejected under 35 U.S.C. § 103 as being unpatentable over Baig, U.S. Patent Application Publication Number 2018/0181934; in view of Mullen, U.S. Patent Application Publication Number 2011/0282753; in view of Lamba, U.S. Patent Application Publication Number 2016/0070940.
As per claim 10, Baig and Mullen do not explicitly teach, however, Lamba does explicitly teach:  wherein the body has a diameter of no more than 100 mm.  (Lamba US20160070940 at paras. 74-76) ( The size of card reader 10 is miniaturized to be portable for connection with mobile device 100. For a non-limiting example, the size of card reader 10 can be miniaturized to an overall length of less than 1.5″. )
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Baig, Mullen, and Lamba to provide wherein the body has a diameter of no more than 100 mm because it provides a system for improved card readers that are configured to be coupled to mobile devices for conducting financial transactions; cost effective card readers configured to be coupled to mobile devices for the conduct of financial transactions; and card readers with power supplies and wake-up circuits configured to be coupled to mobile devices for conducting financial transactions.  (Lamba at Abstract and paras. 10-12).
As per claim 11, Baig and Mullen do not explicitly teach, however, Lamba does explicitly teach:  wherein the body is substantially planar.  (Lamba US20160070940 at Fig. 16c.) (A planar reader device)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Baig, Mullen, and Lamba to provide wherein the body is substantially planar because it provides a system for improved card readers that are configured to be coupled to mobile devices for conducting financial transactions; cost effective card readers configured to be coupled to mobile devices for the conduct of financial transactions; and card readers with power supplies and wake-up circuits configured to be coupled to mobile devices for conducting financial transactions.  (Lamba at Abstract and paras. 10-12)
As per claim 12, Baig and Mullen do not explicitly teach, however, Lamba does explicitly teach:  wherein the body has a thickness of no more than 10 mm.  (Lamba US20160070940 at paras. 261-263) (A reader with a width of less than 10mm)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Baig, Mullen, and Lamba to provide wherein the body has a thickness of no more than 10 mm because it provides a system for improved card readers that are configured to be coupled to mobile devices for conducting financial transactions; cost effective card readers configured to be coupled to mobile devices for the conduct of financial transactions; and card readers with power supplies and wake-up circuits configured to be coupled to mobile devices for conducting financial transactions.  (Lamba at Abstract and paras. 10-12)
As per claim 15, 
Baig explicitly teaches:  
the personal contactless-tip-registering device as claimed in claim 1; an external payment processing system communicatively connected to the personal contactless-tip-registering device; and a personal bank account belonging to the service provider and communicative with the external payment processing system; (Baig at paras. 79-81) (Block 320 illustrates sending a notification of the status of the transaction to the POS terminal. In at least one example, based at least in part on the card payment network server(s) 212 and/or the banking server(s) 214 sending a response back to the card-not-present transaction module 256 signaling whether a transaction was successful (i.e., the payment data is authorized for the cost of the transaction), the notification module 258 may send a notification to the communication module 230 signaling that the transaction was successful. In some examples, the card payment network server(s) 212 and/or the banking server(s) 214 may send a response back to the card-not-present transaction module 256 signaling that a transaction was not successful (i.e., the payment data is not authorized for the cost of the transaction). In such examples, the card payment network server(s) 212 and/or the banking server(s) 214 may or may not include a request for additional information. In examples where the card payment network server(s) 212 and/or the banking server(s) 214 do not request additional information, the notification module 258 may send a notification to the communication module 230 signaling that the transaction was not successful. In other examples, additional information may be required for the card payment network server(s) 212 and/or the banking server(s) 214 to authorize a transaction. In such examples, the card payment network server(s) 212 and/or the banking server(s) 214 may send a response back to the card-not-present transaction module 256 signaling that a transaction was not successful (i.e., the payment data is not authorized for the cost of the transaction) and that additional information is needed to complete the transaction. Accordingly, the notification module 258 may send a notification to the communication module 230 signaling that the transaction was not successful and that additional information is needed to complete the transaction.)

Baig and Mullen do not explicitly teach, however, Lamba does explicitly teach:
the external payment processing system configured to deposit at least one tip amount registered by the personal contactless-tip-registering device directly into the personal bank account.  (Lamba at paras. 192-194) (In another embodiment of the present invention, illustrated in FIG. 21, a method is provided for transferring funds to and/or from the first party's financial account. The first party's financial account information is entered with a single initial entry to the payment service. Funds are transferred to and/or from the first party's financial account using the payment service. The funds can be transferred to the first party, or to second parties. The first party's financial account, including but not limited to a financial transaction card can be the destination of the funds. A simple swipe of the first party's financial transaction card can make the financial transaction card a funding source. The first party is either registered with the payment service, or becomes registered prior to the transfer of funds to and/or from the financial account using the payment service. For future uses of the first party's financial account, to transfer funds to and/or from the first party's financial account, the first party's financial account information need not be re-entered again with the payment service.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Baig, Mullen, and Lamba to provide the external payment processing system configured to deposit at least one tip amount registered by the personal contactless-tip-registering device directly into the personal bank account because it provides a system for improved card readers that are configured to be coupled to mobile devices for conducting financial transactions; cost effective card readers configured to be coupled to mobile devices for the conduct of financial transactions; and card readers with power supplies and wake-up circuits configured to be coupled to mobile devices for conducting financial transactions.  (Lamba at Abstract and paras. 10-12)

As per claim 16, 
Baig explicitly teaches:  
providing a service provider with the personal contactless-tip-registering device as claimed in claim 1 and attaching the tip-registering device to the service provider; the service provider presenting the tip-registering device to a customer of the service provider, the customer having a contactless payment device; the tip-registering device reading contactless-payment-device data from the contactless payment device and transmitting the contactless-payment-device data and pre-set tip data which specifies a pre-set tip amount to an external payment processing system;  (Baig at paras. 79-81) (Block 320 illustrates sending a notification of the status of the transaction to the POS terminal. In at least one example, based at least in part on the card payment network server(s) 212 and/or the banking server(s) 214 sending a response back to the card-not-present transaction module 256 signaling whether a transaction was successful (i.e., the payment data is authorized for the cost of the transaction), the notification module 258 may send a notification to the communication module 230 signaling that the transaction was successful. In some examples, the card payment network server(s) 212 and/or the banking server(s) 214 may send a response back to the card-not-present transaction module 256 signaling that a transaction was not successful (i.e., the payment data is not authorized for the cost of the transaction). In such examples, the card payment network server(s) 212 and/or the banking server(s) 214 may or may not include a request for additional information. In examples where the card payment network server(s) 212 and/or the banking server(s) 214 do not request additional information, the notification module 258 may send a notification to the communication module 230 signaling that the transaction was not successful. In other examples, additional information may be required for the card payment network server(s) 212 and/or the banking server(s) 214 to authorize a transaction. In such examples, the card payment network server(s) 212 and/or the banking server(s) 214 may send a response back to the card-not-present transaction module 256 signaling that a transaction was not successful (i.e., the payment data is not authorized for the cost of the transaction) and that additional information is needed to complete the transaction. Accordingly, the notification module 258 may send a notification to the communication module 230 signaling that the transaction was not successful and that additional information is needed to complete the transaction.)

Baig and Mullen do not explicitly teach, however, Lamba does explicitly teach:
the external payment processing system directly depositing the pre-set tip amount in a bank account belonging to the service provider.  (Lamba at paras. 192-194) (In another embodiment of the present invention, illustrated in FIG. 21, a method is provided for transferring funds to and/or from the first party's financial account. The first party's financial account information is entered with a single initial entry to the payment service. Funds are transferred to and/or from the first party's financial account using the payment service. The funds can be transferred to the first party, or to second parties. The first party's financial account, including but not limited to a financial transaction card can be the destination of the funds. A simple swipe of the first party's financial transaction card can make the financial transaction card a funding source. The first party is either registered with the payment service, or becomes registered prior to the transfer of funds to and/or from the financial account using the payment service. For future uses of the first party's financial account, to transfer funds to and/or from the first party's financial account, the first party's financial account information need not be re-entered again with the payment service.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Baig, Mullen, and Lamba to provide the external payment processing system directly depositing the pre-set tip amount in a bank account belonging to the service provider because it provides a system for improved card readers that are configured to be coupled to mobile devices for conducting financial transactions; cost effective card readers configured to be coupled to mobile devices for the conduct of financial transactions; and card readers with power supplies and wake-up circuits configured to be coupled to mobile devices for conducting financial transactions.  (Lamba at Abstract and paras. 10-12)

As per claim 17, 
Baig explicitly teaches:  
the personal contactless-tip-registering device as claimed in claim 1; and a payment-registering device including a further body, a further electronic reader being any one of at and in the body for reading payment-device data from a payment device; a further processor being any one of at and in the body; a further data storage device being any one of at and in the body for receiving payment data which specifies a payment amount to be paid by the payment device; at least one of a wired communication connection and a wireless transmitter being any one of at and in the body for communicating payment data and payment-device data to an external payment processing system;  (Baig at paras. 79-81) (Block 320 illustrates sending a notification of the status of the transaction to the POS terminal. In at least one example, based at least in part on the card payment network server(s) 212 and/or the banking server(s) 214 sending a response back to the card-not-present transaction module 256 signaling whether a transaction was successful (i.e., the payment data is authorized for the cost of the transaction), the notification module 258 may send a notification to the communication module 230 signaling that the transaction was successful. In some examples, the card payment network server(s) 212 and/or the banking server(s) 214 may send a response back to the card-not-present transaction module 256 signaling that a transaction was not successful (i.e., the payment data is not authorized for the cost of the transaction). In such examples, the card payment network server(s) 212 and/or the banking server(s) 214 may or may not include a request for additional information. In examples where the card payment network server(s) 212 and/or the banking server(s) 214 do not request additional information, the notification module 258 may send a notification to the communication module 230 signaling that the transaction was not successful. In other examples, additional information may be required for the card payment network server(s) 212 and/or the banking server(s) 214 to authorize a transaction. In such examples, the card payment network server(s) 212 and/or the banking server(s) 214 may send a response back to the card-not-present transaction module 256 signaling that a transaction was not successful (i.e., the payment data is not authorized for the cost of the transaction) and that additional information is needed to complete the transaction. Accordingly, the notification module 258 may send a notification to the communication module 230 signaling that the transaction was not successful and that additional information is needed to complete the transaction.)

Baig and Mullen do not explicitly teach, however, Lamba does explicitly teach:
the further processor connected to the further electronic reader and said at least one of a wired communication connection and a wireless transmitter so that when payment-device data is read by the electronic reader, the said at least one of a wired communication connection and a wireless transmitter transmits the payment data and the payment-device data to the external payment processing system.  (Lamba at paras. 192-194) (In another embodiment of the present invention, illustrated in FIG. 21, a method is provided for transferring funds to and/or from the first party's financial account. The first party's financial account information is entered with a single initial entry to the payment service. Funds are transferred to and/or from the first party's financial account using the payment service. The funds can be transferred to the first party, or to second parties. The first party's financial account, including but not limited to a financial transaction card can be the destination of the funds. A simple swipe of the first party's financial transaction card can make the financial transaction card a funding source. The first party is either registered with the payment service, or becomes registered prior to the transfer of funds to and/or from the financial account using the payment service. For future uses of the first party's financial account, to transfer funds to and/or from the first party's financial account, the first party's financial account information need not be re-entered again with the payment service.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Baig, Mullen, and Lamba to provide the further processor connected to the further electronic reader and said at least one of a wired communication connection and a wireless transmitter so that when payment-device data is read by the electronic reader, the said at least one of a wired communication connection and a wireless transmitter transmits the payment data and the payment-device data to the external payment processing system because it provides a system for improved card readers that are configured to be coupled to mobile devices for conducting financial transactions; cost effective card readers configured to be coupled to mobile devices for the conduct of financial transactions; and card readers with power supplies and wake-up circuits configured to be coupled to mobile devices for conducting financial transactions.  (Lamba at Abstract and paras. 10-12)
Claims 18 and 19 are substantially similar to claims 16 and 17, thus, they are rejected on similar grounds.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is available for review on Form PTO-892 Notice of Reference Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERRITT J HASBROUCK whose telephone number is (571)272-3109.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID R MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MERRITT J HASBROUCK/Examiner, Art Unit 3693        

/CHO KWONG/Primary Examiner, Art Unit 3698